Title: From John Adams to Price Greenleaf, 26 April 1817
From: Adams, John
To: Greenleaf, Price



Dear Sir
Quincy April 26th 1817

I thank you for your kind Letter which is received; and for the delicious present which is arrived, and will soon be received.—
As every Specimen of improvement in Agriculture and Manufactures, gives me pleasure, the Cultivation of the Cane, is peculiarly delightfull to me.— You Southern Gentlemen have so many advantages over us, that I fear, our good old Mother, New England will be totally eclipsed. We must make up, in hard labour and daring Enterprize, what we wanted in Gifts of Nature.—
As to the Jocularity upon Us for our love of Sweets; President Washington has completely revenged Us, by declaring freely upon all Occasions that the Southern People loved Molasses as well as the Northern. He delighted in telling an Anecdote; I have heard him more than once; of one of own Virginia Regiments which he had ordered to escort a large quantity of Stores to the Army. A Hogshead of Molasses, broke loose, rolled overboard, burst open; when the Regiment lost all discipline, disbanded themselves, rushed to the ruined Hogshead, Scraped the Molasses from the Ground into their hats and Shoes, to preserve the prescious Nector—
The House of Representatives have adopted Molasses as an Article of Expenditure. Gallons of it are always ready for their Cooling and refreshment, in their glowing Ardours of Patriotism. Members from New Orleans and Tennessee quaff the Beverage as often as those from Connectiicutt or Vermont.— Happy! thrice happy it is for Us, the People! The Lord knows what would be the Consequence of Wine and Water or Brandy and Water!
I hope, my dear Price, you have not forgotten or neglected your French— I assure you it is a principal Amusement Occupation and consolation of my Old Age— If you meet any of my Acquaintance, in the olden time present my Compliments, and receive Assurances of the / Esteem and Affection of
J.A
PS For Heaven sake let the Witts have Molasses for their diversion, rather than Virginian Armories or Hartford Conventions for their Serious deliberations.

John Adams
